Dear Mr. Johnson:
This office is in receipt of your letter dated November 5, 1998 requesting an opinion regarding the legality of an activity referred to as the "Lucky Strike Sweepstakes Promotion." This activity in conjunction with the phone card dispensing machine is virtually identical to the subject of Attorney General Opinion 98-142.
Attorney General Opinion 98-142 concluded that the "Lucky Shamrock phone card dispenser sweepstakes promotion" incorporated an "illegal gambling device" or "slot machine" as provided in La. R.S. 15:31 and La. R.S. 27:44(24), respectively.
Accordingly, it is the opinion of this office that the device described in the "Lucky Strike Sweepstakes Promotion" appears to fall under the definition of "slot machine" as provided in La. R.S. 27:44(24) and is therefore prohibited under La. R.S. 15:31.
A copy of Attorney General Opinion 98-142 is attached for your information. Please call if this office may be of further assistance.
Very truly yours,
                         Richard P. Ieyoub ATTORNEY GENERAL
                         By: __________________________ Thomas A. Warner, III Assistant Attorney General
TAW:epd
Date Received:
Date Released:
Thomas A. Warner Assistant Attorney General
State of Louisiana
RICHARD IEYOUB          DEPARTMENT OF JUSTICE ATTORNEY GENERAL           GAMING DIVISION  BATON ROUGE
70801-4307           339 FLORIDA ST., SUITE 500 P.O. BOX 44907 JUNE 25, 1998          TELEPHONE (504) 342-2465  Opinion No. 98-142       FAX (504) 342-4244
OPINION 98-142 Sheriff Jack A. Stephens                  La. R.S. 15:31
St. Bernard Parish Sheriff's Department   Unregulated device, which upon St. Bernard Parish Courthouse Annex       insertion of cash or currency, P.O. Box 168                              dispenses prepaid phone cards Chalmette, LA 70044                       along with a randomly determined chance to win cash constitutes a "slot machine" under La. R.S.  27:24(44) and "illegal gambling device" under La. R.S. 15:31.